[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-16071
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 4:00-cr-00041-RH-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

ERIC BROOKS,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                 (July 11, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges

PER CURIAM:

      Chet Kaufman, on behalf of Randolph P. Murrell, Federal Public Defender

and appointed counsel for Eric Brooks in this appeal from the revocation of

Brooks’s supervised release, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and the revocation of

Brooks’s supervised release and his sentence are AFFIRMED.




                                          2